DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Soleau (U.S. Patent 6,551,013) in view of Ben (U.S. Patent 6,322,385).
Soleau teaches a device including a portable mat (6) with a plurality of individual blocks (4) detachably carried atop the mat (Figure 4, for example).  The mat includes spikes (2) to adhere to a vehicle which rolls thereover, rather than a top surface coated with an adhesive.  Ben teaches a mat configured to adhere to a vehicle which rolls thereover to optionally include spikes (Figures 1 and 5 and claims 2 and 3, for example) or a top surface coated with adhesive (Figure 4 and claim 4).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have substituted the spiked mats of Soleau with a top surface coated with adhesive since Ben teaches these to be equivalent alternatives (see Ben claim 9).
Soleau is flat and elongated (Figures 1 and 2, for example).
Soleau is adapted to be manually contorted to a compact stowed orientation (column 3, line 62 through column 4, line 4).
Regarding claim 4, as discussed in the Official Notice in the non-final Office action and given the modification of Soleau to include the adhesive of Ben, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have included a film in order to prevent adhesion to a person or object prior to use.
Regarding claim 5, as discussed in the Official Notice in the non-final Office action, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured the dimensions as claimed in order to promote disengagement of the blocks from the mat in use.

Response to Arguments
Applicant's arguments filed 01 March 2022 have been fully considered but they are moot in view of the new grounds of rejection.  Note that Ben has been used only as a teaching of equivalence between a spiked block and a block covered with adhesive.  The recitations directed to the detachable configuration are met by Soleau.
Because applicant did not challenge examiner’s assertion of Official notice, these have been taken as admitted prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671